 Case 16-15987        Doc 50    Filed 12/08/20 Entered 12/09/20 06:48:41             Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                     )              BK No.:     16-15987
                                           )
JOY A. NIEWIEDZIAL,                        )              Chapter: 13
                                           )
                                                          Honorable Carol A. Doyle
                                           )
                                           )
                Debtor(s)                  )

                      ORDER ON DEBTOR'S MOTION TO MODIFY PLAN

         THIS MATTER coming to be heard on the motion of the Debtor,

  It is hereby ORDERED that the motion is granted as follows:

  1. The percentage being paid to general unsecured creditors is lowered from 29.17% to 10.00%.

  2. The debtor's monthly plan payments will remain $240.00.




                                                       Enter:



                                                                Honorable Carol A. Doyle
Dated: December 08, 2020                                        United States Bankruptcy Judge

 Prepared by:
 Jeffrey A. Soufal, ARDC #6227155
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
